Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-23-20 has been entered.
 
	Allowable Subject Matter
	The combination of dependent claim 21 together with the limitation of “wherein the location is secured from access comprises a garage door being present at the location with the receiver that opens the garage door when the plurality of unlock instructions are received by the receiver” independent claims and in the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Response to the applicant’s arguments 
 	The applicant’s amendments are entered. 
	The office has conducted an updated search. 

Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1, 3 and 8, 10 and 15, 17 and 21-23 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2020/0301448 A1 to DiBenedetto et al. that was filed in 2016 (Hereinafter “DiBenedetto”) and in view of U.S. Patent Application Pub. NO. US20190259232A1 to Nandakumar that was filed in 2016 and in view of United States Patent Application Pub. No.: US 2015/0145643 A1 to Fadell that was filed in 2014 (hereinafter “Fadell”) and in view of Breed. 

    PNG
    media_image1.png
    571
    763
    media_image1.png
    Greyscale

In regard to claim 1, 8 and 15, Claim 1 is amended to recite and the DiBenedetto references discloses “1. (Currently Amended) A processor-implemented method for secure access package delivery for a drone having a camera (see paragraph 161) and an access device,  the method comprising:
receiving a plurality of unlock instructions based on determining the drop off location is secured from access by the (see paragraph 77-80) drone…wherein the drop off location that is secured from access comprises a door (See FIG. 1. At element 112) that is present at the location with a receiver that opens the door when the plurality of unlock instructions are received by the receiver:…, (see paragraph 77-79; 49-54 where the door has a lock that can be unlocked by the drone using as number of unlock wireless instructions) wherein determining that the drone is present at the drop off location is based on determining a presence of a barcode at the drop off location, and wherein the barcode represents a package release location:”  (see paragraph 76 and FIG. 1 where the drone 102 uses a bar code 128 present at the drop off location that is a matrix bar code such as a QR code 128 in FIG. 1 and a video sensor on the drone 102 to capture the images of the ground and then read the bar code and use also the beacons to drop off the package)
DiBenedetto is silent as to the amendments but Nandakumar et al. teaches “…based on determining successful delivery of a package by the drone: recording, by the camera, a photographic evidence of the successful delivery of the package; (see paragraph 55 where a video camera can record delivery of a package; see paragraph 303-305 where the drone can unlock and lock the door of a locker to deliver the item via the drones)
using the plurality of the received unlock instructions to re-secure the location with the access device; (see claims 15 to 16 where the drone uses a plunger to pen the unlock button and then delivery the package and then close the package holder after opened so the legal resident can access the drone locker)”
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of DiBenedetto and the teachings of Nandakumar since Nandakumar teaches that a drone may be provided to delivery a package to a secure area so a user can access the secure area and remove the package.  Then the drone can include a plunger device to lock and unlock the secure area and then the drone can deposit the package.  Then the drone can provide a code so the user can access the package.   This can provide security to ensure that the valuable contents are not stolen.  See claims 15 to 16 and p. 300-310 of Nandakumar. 


The independent claims are amended to recite and DiBenedetto is silent as to the amendments but Fadell et al. teaches “…capturing, by the camera, an additional photographic evidence as a proof that the drop off location was re-secured after the successful delivery of the package; and sending the photographic evidence and the additional photographic evidence to a server using a communication network; (see paragraph 373 where one or more of the sensors can monitor the access point of the secure area continuously to ensure during the process of placing the package or that nothing was removed and once the positioning of the package has been configured and configured within the secure area then the system may be configured to terminate the accessibility to the secure area by locking the door; see paragraph 374 where for example, area AL may be within a sensing range of an NFC or RFID or camera or any other suitable sensing component 828 of doorbell 106, such that when package PL may be positioned within area AL by deliverer DL, package PL may be securely monitored by one or more smart devices of environment 100, which may ensure secure drop-off of package PL. As another example, area AL may not be proximate doorbell 106 but may be an area that may be monitored by another smart device of environment 100 (e.g., a smart device that may be coupled to outdoor lighting 114, which may be around a corner of structure 150 from front door 186, such that other visitors to front door 186 may not obviously notice package PL that has been deposited by deliverer DL for secure monitoring by environment 100). As with the deposit of package PL within any other suitable secure area (e.g., a safe or lobby), system 164 may be configured to monitor and confirm the adequate deposit of package PL at area AL with deliverer 

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of DiBenedetto and the teachings of Fadell since Fadell teaches that a robot can be provided to deliver a package while opening a door and then terminating access to the secure area and providing confirmation of the same.  The network system can include video camera where the smart home can be monitored and video can be uploaded to the cloud and to the user’s mobile phone to ensure that the package was delivered and that the access to the secure areas has been terminated.   This can provide security to ensure that the home is not left open so the contents of the home are not stolen.  See paragraph 373-375, 138-141 of Fadell. 

The independent claims are amended to recite and DiBenedetto is silent but Breed teaches “…wherein the access device is a transponder to access a drop off location, ….(see paragraph 190 where the transponder is included and when the vehicle and package are near then the door can be unlocked)
based on determining using a video recognition software that …(see paragraph 103 where the sensor can be an optical sensor; and claims 12-16) to access the drop off location with [[an]] the access device;
….
monitoring, with the access device, that the plurality of unlock instructions are not used by a third party, and wherein the third party maliciously intercepted the plurality of unlock instructions during unlocking the drop off location with the access device; and notifying a server when the third party maliciously intercepted the plurality of unlock instructions”. (See paragraph 27 where if the container is determined to not have been intercepted then a continued delivery of the package is allowed; see paragraph 448 where the unlocking can be done automatically and wirelessly and if stolen then the container does not allow unlocking; see claim 12-16 where the package is monitored and when a package has been opened then a message is provided that the package has been opened and then the message can be provided to a server and to law enforcement and continued travel of the asset is stopped);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of DiBenedetto and the teachings of Breed since Breed teaches that a 
In regard to claim 3 and 10 and 17, DiBenedetto discloses “3.    The method of claim 1, wherein the plurality of unlock instructions is a code that is used by the access device to wirelessly unlock the drop off location. (see paragraphs 71-82 where the drone drops off a robot box that provides a code to open a door; see paragraph 77-79 where the codes are used to open or close).
 
 Claims 13 and 20 are cancelled. 
 
The independent claims 21-23 are added and Faddell teaches  “… The method of claim 1, wherein the access device comprising a transponder to access a drop off location and wherein the access device is selected from a group consisting of a radio frequency transponder, an Infra-Red transponder, a Bluetooth transponder and a Wi-Fi transponder,  (see paragraph 59-61); 

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of DiBenedetto and the teachings of Fadell since Fadell teaches that a robot can be provided to deliver a package while opening a door and then terminating access to the secure area and providing confirmation of the same.  The network system can include video camera where the smart home can be monitored and video can be uploaded to the cloud and to the user’s mobile phone to ensure that the package was delivered and that the access to the secure areas has been terminated.   This can provide security to ensure that the home is not left open so the contents of the home are not stolen.  See paragraph 373-375, 138-141 of Fadell. 
	 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669